Case: 13-20699      Document: 00512827075         Page: 1    Date Filed: 11/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20699
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 5, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALONZO HORACE HARRIS, also known as Lonnie Mac,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-679-4


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Alonzo Horace Harris was convicted of one count
of conspiring to commit bank robbery, three counts of bank robbery, and one
count of using a firearm in furtherance of a crime of violence. The district court
sentenced him to serve 480 months in prison and a five-year term of supervised
release, and he was also ordered to pay $323,613 in restitution. On appeal,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20699     Document: 00512827075       Page: 2   Date Filed: 11/05/2014


                                   No. 13-20699

Harris argues that his plea was involuntary because the district court
neglected to inform him about restitution at rearraignment.
      When, as here, no objection is made to a Rule 11 error, our review is for
plain error only. United States v. Vonn, 535 U.S. 55, 59 (2002). Under that
standard, we will not correct an alleged error unless (1) the complained-of
ruling is indeed wrong, (2) the error is “clear or obvious,” and (3) the error
“affects substantial rights.” United States v. Mares, 402 F.3d 511, 520-21 (5th
Cir. 2005) (internal quotation marks and citation omitted). If all of these
conditions are met, we may, in our discretion, correct the forfeited error, but
we will do so only if the error “seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” Id. at 520 (internal quotation marks and
citation omitted).
      A review of the rearraignment transcript confirms that the district court
did not admonish Harris regarding the imposition of a restitution order. See
FED. R. CRIM. P. 11(b)(1)(K). Nevertheless, the plea agreement and the district
court’s rearraignment colloquy informed Harris that he faced a maximum fine
of $1,000,000.    As the amount of restitution imposed was less than the
maximum potential fine cited by the district court, Harris cannot show that
his substantial rights were affected by the district court’s omission. See United
States v. Glinsey, 209 F.3d 386, 395 (5th Cir. 2000). The judgment of the
district court is AFFIRMED.




                                         2